DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mladenovic et al (US 5528069 A).
In regards to claim 1, Mladenovic et al teaches a pressure sensing apparatus comprising: a pressure sensor (10, i.e. transducer) configured to sense a pressure (Column 1, lines 44-57); and a controller (i.e. Schottky junction) configured to supply a reverse bias voltage to the pressure sensor (10) or to not supply a bias voltage to the pressure sensor in a time duration in which pressure sensing of the pressure sensor is not performed (Column 5, line 60 – Column 6, line 2; Claim 8).
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 2, Mladenovic et al teaches a pressure sensing apparatus comprising: a pressure sensor (10, i.e. transducer) configured to sense a pressure (Column 1, lines 44-57); and a controller (i.e. Schottky junction) configured to supply a reverse bias voltage to the pressure sensor (10) or to not supply a bias voltage to the pressure sensor in a time duration in which pressure sensing of the pressure sensor is not performed (Column 5, line 60 – Column 6, line 2; Claim 8).  However, Mladenovic et al does not teach the structural limitations of the pressure sensing apparatus further comprising the pressure sensor including a first half bridge circuit in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 102(a)(1).  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 11, Mladenovic et al teaches a pressure sensing apparatus comprising: a pressure sensor (10, i.e. transducer) configured to sense a pressure (Column 1, lines 44-57); and a controller (i.e. Schottky junction) configured to supply a reverse bias voltage to the pressure sensor (10) or to not supply a bias voltage to the pressure sensor in a time duration in which pressure sensing of the pressure sensor is not performed (Column 5, line 60 – Column 6, line 2; Claim 8).  However, Mladenovic et al does not teach the structural limitations of the pressure sensing apparatus further comprising the controller being configured to alternately repeat a first control of supplying a forward bias voltage to the pressure sensor and a second control of supplying the reverse bias voltage to the pressure sensor or not supplying the bias voltage to the pressure sensor in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 102(a)(1).  

In the Examiner’s opinion in regards to claim 12, Mladenovic et al teaches a pressure sensing apparatus comprising: a pressure sensor (10, i.e. transducer) configured to sense a pressure (Column 1, lines 44-57); and a controller (i.e. Schottky junction) configured to supply a reverse bias voltage to the pressure sensor (10) or to not supply a bias voltage to the pressure sensor in a time duration in which pressure sensing of the pressure sensor is not performed (Column 5, line 60 – Column 6, line 2; Claim 8).  However, Mladenovic et al does not teach a control method of a pressure sensing apparatus comprising the method steps of supplying a forward bias voltage to a pressure sensor in a first time duration and supplying a reverse bias voltage to the pressure sensor or not supplying a bias voltage to the pressure sensor in a second time duration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (CN 106932669 B) - The invention relates to flexible direct current transmission technical field, specifically relates to a valve section of short circuit test device in a flexible direct current transmission system, and a valve section of short circuit test method in a flexible direct current transmission system.
Zhou et al (CN 107176585 A) - The invention relates to the technical field of sensor, specifically to a piezoresistive pressure sensor suitable for surface mount technology and its manufacturing method.
Senz et al (DE 102018200064 A1) - The present invention relates to a sensor device and a method for manufacturing a sensor device.
Stark et al (US 3645352 A) - An automatic, creep control brake system for a wheeled vehicle having fluid pressure operated brakes including a valve in the pressure line for the vehicle wheel brakes which retains driver developed brake pressure while the vehicle is stationary, and an electronic control system responsive to wheel speed, brake pedal application and throttle movement to control the pressure retaining valve so that the wheel braking pressure is relieved automatically while the vehicle is operating under normal operating conditions and to apply anticreep braking pressure automatically after the vehicle is brought to a stop by the wheel brakes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856